IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                         NOS. WR-44,564-03 and WR-44,564-04



                         EX PARTE JOSEPH ROLAND LAVE



              ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
           CAUSE NO. F93-03527-S IN THE 282ND JUDICIAL DISTRICT COURT
                                 DALLAS COUNTY


       Per curiam. K ELLER, P.J., and K EASLER, J., not participating.

                                          ORDER

       These are subsequent post conviction applications for writs of habeas corpus filed

pursuant to the provisions of Texas Code of Criminal Procedure article 11.071.1

       Applicant presents one allegation in his second subsequent application.               We

determined that the allegation satisfied the requirements of Article 11.071, Section 5, and

remanded that application to the trial court for consideration on the merits.



       1
        Unless otherwise indicated, all references to Articles are to the Texas Code of Criminal
Procedure.
                                                                                         Lave - 2
       Applicant presents six allegations in his third subsequent application. We remanded

that application to the trial court for a determination of whether the first five allegations

satisfied the requirements of Article 11.071, Section 5, and, if they did satisfy the

requirements of Section 5, for consideration on the merits. We concluded that the sixth

allegation satisfied the requirements of Article 11.071, Section 5, and remanded it for

consideration on the merits.

       On remand, the trial court determined that the factual basis for the first five allegations

in the third subsequent application was unavailable on the date that applicant filed his second

subsequent application. See Art. 11.07, § 5(a)(1). Therefore, the trial court considered all

of the allegations on the merits.

       The trial court conducted a live hearing, in which the applicant and the State presented

the testimony of witnesses and introduced exhibits in support of their respective positions.

After consideration, the trial judge entered his findings of fact and conclusions of law and

recommended that relief be denied on the allegations raised in both applications.

       We have reviewed the record and the trial judge’s findings of fact and conclusions of

law, and we agree with the trial court’s recommendation. Based upon the trial court’s

findings and conclusions and our own review, the relief sought is denied in both applications.

       IT IS SO ORDERED THIS THE 25TH DAY OF FEBRUARY, 2015.

Do Not Publish